       7:20-cv-00947-TMC          Date Filed 06/16/20    Entry Number 20   Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                              SPARTANBURG DIVISION

 JANE DOES 1-9,                                           Case No.: 7:20-CV-947-TMC

                    Plaintiffs,

 vs.
                                                        CONSULTATION CERTIFICATE
 COLLINS MURPHY, LIMESTONE
 COLLEGE, MINDGEEK HOLDING
 SARL a/k/a MINDEGEEK USA INC.,
 d/b/a PORNHUB.COM, and HAMMY
 MEDIA LTD. d/b/a XHAMSTER.COM,

                   Defendants.


        Counsel for Plaintiffs’, pursuant to Local Rule 7.02, hereby submits to the Court

this Certificate of Consultation on Motion to Extend Time. Plaintiff’s counsel has

conferred with opposing counsel regarding Plaintiffs’ Motion for Extension of time.

Counsel for Defendant Murphy and Defendant Limestone College have provided consent

to Plaintiffs’ Motion. Counsel submits this certification in good faith.




                [SIGNATURE BLOCK ON FOLLOWING PAGE.]
     7:20-cv-00947-TMC   Date Filed 06/16/20   Entry Number 20   Page 2 of 2




                                      Respectfully Submitted,


                                        BELL LEGAL GROUP, LLC
                                      s/J. Edward Bell, III
                                      J. EDWARD BELL, III (#1280)
                                      219 Ridge Street
                                      Georgetown, SC 29440
                                      (843) 546-2408 TEL
                                      (843) 546-9604 FAX
                                      ebell@edbelllaw.com

                                          ATTORNEY FOR PLAINTIFFS


June 16, 2020
Georgetown, SC
